UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 for the quarterly period ended: June 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission file number: 0-26366 ROYAL BANCSHARES OF PENNSYLVANIA, INC. (Exact name of the registrant as specified in its charter) PENNSYLVANIA 23-2812193 (State or other jurisdiction ofincorporation or organization) (IRSEmployer identification No.) 732 Montgomery Avenue, Narberth, PA 19072 (Address of principal Executive Offices) (610)668-4700 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12-b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No. x Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class A Common Stock Outstanding at July 31, 2011 $2.00 par value Class B Common Stock Outstanding at July 31, 2011 $0.10 par value -1- PART I – FINANCIAL STATEMENTS Item 1.Financial Statements ROYAL BANCSHARES OF PENNSYLVANIA, INC. AND SUBSIDIARIES Consolidated Balance Sheets (unaudited) June30, December31, ASSETS (In thousands, except share data) Cash and due from banks $ $ Interest bearing deposits Total cash and cash equivalents Investment securities available-for-sale ("AFS”) Federal Home Loan Bank ("FHLB") stock Loans and leases held for sale Loans and leases Less allowance for loan and lease losses Net loans and leases Bank owned life insurance Real estate owned via equity investment Accrued interest receivable Other real estate owned ("OREO"), net Premises and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Non-interest bearing $ $ Interest bearing Total deposits Short-term borrowings Long-term borrowings Subordinated debentures Accrued interest payable Other liabilities Total liabilities Shareholders’ equity Royal Bancshares of Pennsylvania, Inc. equity: Preferred stock, Series A perpetual, $1,000 liquidation value, 500,000 shares authorized, 30,407 shares issued and outstanding at June 30, 2011 and December 31, 2010 Class A common stock, par value $2.00 per share, authorized 18,000,000 shares; issued, 11,361,580 and 11,355,466 at June 30, 2011 and December 31, 2010, respectively Class B common stock, par value $0.10 per share; authorized 3,000,000 shares; issued, 2,081,371 and 2,086,689 at June 30, 2011 and December 31, 2010, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income Treasury stock - at cost, shares of Class A, 498,488 at June 30, 2011 and December 31, 2010 ) ) Total Royal Bancshares of Pennsylavania, Inc. shareholders’ equity Noncontrolling interest Total equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- ROYAL BANCSHARES OF PENNSYLVANIA, INC. AND SUBSIDIARIES Consolidated Statements of Operations - (unaudited) For the three months For the six months ended June 30, ended June 30, (In thousands, except per share data) Interest income Loans and leases, including fees $ Investment securities available-for-sale Deposits in banks 28 38 49 73 Federal funds sold 2 - 2 - Total Interest Income Interest expense Deposits Short-term borrowings 40 84 Long-term borrowings Obligations related to real estate owned via equity investments - 5 - 19 Total Interest Expense Net Interest Income Provision for loan and lease losses Net Interest Income after Provision for Loan and Lease Losses Other income Service charges and fees Income from bank owned life insurance 91 93 Income related to real estate owned via equity investments Gains on sales of loans and leases 6 18 Income from real estate joint ventures - - - Net gains on sales of other real estate owned Net gains on the sale of AFS investment securities Other income Total other-than-temporary impairment losses on investment securities ) Portion of loss recognized in other comprehensive loss - - Net impairment losses recognized in earnings ) Total Other Income Other expenses Employee salaries and benefits OREO impairment Professional and legal fees Occupancy and equipment OREO and loan collection expenses FDIC and state assessments Pennsylvania shares tax Impairment on loans held for sale - - Directors' fees 92 98 Expenses related to real estate owned via equity investments 53 Stock option expense (benefit) 23 50 46 ) Impairment of real estate joint ventures - - Other operating expenses Total Other Expenses Loss Before Taxes ) Income taxes - Net Loss $ ) $ ) $ ) $ ) Less net income attributable to noncontrolling interest $ Net loss attributable to Royal Bancshares of Pennsylvania, Inc. $ ) $ ) $ ) $ ) Less Preferred stock Series A accumulated dividend and accretion $ Net loss available to common shareholders $ ) $ ) $ ) $ ) Per common share data Net loss – basic and diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. -3- ROYAL BANCSHARES OF PENNSYLVANIA, INC. AND SUBSIDIARIES Consolidated Statement of Changes in Shareholders' Equity and Comprehensive Loss Six months ended June 30, 2011 (unaudited) Preferred stock Class A common stock Class B common stock Additional paid in Accumulated Accumulated other comprehensive Treasury Noncontrolling Total Shareholders' (In thousands, except share data) Series A Shares Amount Shares Amount capital deficit income stock Interest Equity Balance January 1, 2011 $ ) $ $ ) $ $ Comprehensive loss Net loss ) ) Other comprehensive income, net of reclassifications and taxes 33 33 Total comprehensive loss $ ) Common stock conversion from Class B to Class A 6 12 (5
